DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 01/11/2021.
3.	Claims 1-21 rejected under Double Patenting is removed after Terminal Disclaimer filed 01/11/2021.
4.	This Office Action is Non-Final because of New Grounds of Rejection. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 11/06/2020 and 11/23/2020 was filed after the mailing date of the Non-Final Rejection on 10/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
6.	Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-4, 7, 9-14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 2013/0329781) in view of Gu (US 2011/0090949).

Regarding Claims 1 and 11, Su discloses one or more non-transitory computer-readable media (such as memory inherent in a coding server 210 or storage 260 in Fig. 2) storing program instructions that, when executed by one or more processors (see Para 77), cause the one or more processors to perform the steps of generating multiple sets of encoded chunks for a source video sequence, wherein each set of encoded chunks corresponds to a different shot sequence included in the source video sequence (see Fig. 1; Para 15; Para 17; generate each shot sequence such as CH1.1, CH2.1, CH3.1, etc. included in the source video sequence); and including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on a different data rate requested by a client device, quality improvement, or a switching to a stream identified in the manifest file (e.g., see Para 19; Para 22-23; Para 28).
Su discloses computing a first subset of data points from across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks (see Fig. 3; Para 38-39; such as derive a subset of data rates corresponding to a first set of data points from across a first set of data points associated with a first set of encoded chunks such as a set of encoding parameters; for instance, resolution, frame rate etc.) but is silent about performing one or more convex hull operations across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks to compute a first subset of data points that are optimized across at least two metrics; computing a first slope value between a first data point included in the first subset of data points and a second data point included in the first subset of data points; comparing the first slope value to a second slope value, wherein the second slope value is computed in associated with a second set of encoded chunks included in the multiple sets of encoded chunks.
In an analogous art, Gu discloses performing one or more convex hull operations across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks to compute a first subset of data points that are optimized across at least two metrics (such as performing one or more convex hull operations across a first set of encoding parameters, such as resolution, frame rate, bit-rate, quantization step, etc.;  e.g., see Para 39; Para 52) to compute a first subset of data points that are optimized across at least two metrics (see Fig. 3; such as compute a first subset of data points that are optimized across (Ri, Di)); computing a first slope value between a first data point included in the first subset of data points and a second data point included in the first subset of data points (see Fig. 3; Para 51-52; such as determine a first slope between index=0 and index=1); comparing the first slope value to a second slope value (such as compare slope values between (index=0, index=1) and (index=1, index=2)), and suggests including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on the first slope having a greater magnitude than the second slope; i.e., bigger rate-distortion slope demonstrates that video distortion reduces faster when increasing the same encoding bit-rate, that is, demonstrates bigger video distortion improvement over the previous chunk (see Para 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Su to include one or more convex hull operations across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks to compute a first subset of data points that are optimized across at least two metrics; computing a first slope value between a first data point included in the first subset of data points and a second data point included in the first subset of data points; comparing the first slope value to a second slope value, wherein the second slope value is computed in associated with a second set of encoded chunks included in the multiple sets of encoded chunks, as taught by Gu to take advantage of known processing technique to accommodate more efficient computation for data processing to quickly identify parameters for video quality improvement. 

Regarding Claims 2 and 12, Gu further discloses a first metric included in the at least two metrics comprises distortion and a second metric included in the at least two metrics comprises bitrate (see Fig. 3; Para 51-52).

Regarding Claims 3 and 13, Su in view of Gu discloses generating the multiple sets of encoded chunks comprises identifying within the source video sequence a first sequence of frames that is associated with a first point of capture (see Su: Para 30; Gu: 48; such as capture a first sequence of frames from a camera); resampling the first sequence of frames at a plurality of different resolutions to generate a resolution ladder of resampled versions of the first sequence of frames (see Su: Para 20; Para 25; Para 38; Gu: Para 49; such as manifest indicating different resolutions for each chunk); and encoding each resampled version of the first sequence of frames with a different encoding parameter to generate the first set of encoded chunks (see Su: Para 20; Para 25; Para 38; Gu: Para 49; then encoding with different encoding parameters to each resolution).

Regarding Claims 4 and 14, Su in view of Gu discloses generating the multiple sets of encoded chunks further comprises identifying within the source video sequence a second sequence of frames that is associated with a second point of capture that is different than the first point of capture (see Su: Fig. 1; Para 17); resampling the second sequence of frames at a plurality of different resolutions to generate a resolution ladder of resampled versions of the second sequence of frames (see Su: Para 20; Para 38); and encoding each resampled version of the second sequence of frames with a different encoding parameter to generate the first set of encoded chunks (see Su: Para 20; Para 38; Gu: Para 49; Para 53)

Regarding Claims 7 and 17, Su discloses a second set of data points associated with the second set of encoded chunks to compute a second subset of data points (such as derive a second subset of data rates from across a set of encoding parameters associated with second set of encoded chunks) while Gu discloses performing one or more convex hull operations across a set of data points associated with a set of encoded chunks to compute a second subset of data points that are optimized across the at least two metrics (see Para 51-52); and computing a slope value between a third data point included in the subset of data points and a fourth data point included in the subset of data points (see Fig. 3). Thus Su in view of Gu would render “performing one or more convex hull operations across a second set of data points associated with the second set of encoded chunks to compute a second subset of data points that are optimized across the at least two metrics; and computing the second slope value between a third data point included in the second subset of data points and a fourth data point included in the second subset of data points” to be obvious to one of ordinary skill in the art since the second set of data points are required to be processed the same way as the first set of data points for comparison.

Regarding Claims 9 and 19, Gu further discloses performing the one or more convex hull operations across the first set of data points to compute the first subset of data points comprises determining a first region that includes the first set of data points (such as a region in upper right domain of (Ri, Di) in Fig. 3); identifying a first boundary of the first region (such as a curve connected with each dot, i.e., index 0-5), wherein no data points in the first set of points reside on a first side of the first boundary (such as no data points resides on the left side of the curve); and discarding any data points that do not reside along the first boundary (such as discard data points (R6, D6) (R7,D7) not reside on the curve), wherein each data point that resides along the first boundary optimizes a first metric included in the at least two metrics with respect to a second metric included in the at least two metrics (see Fig. 3; such as optimize distortion with respect to the bit-rate).

Regarding Claims 10 and 20, Su in view of Gu would render the limitations of “the first set of encoded chunks is associated with a first sequence of video frames captured continuously from a first point of capture, and the second set of encoded chunks is associated with a second sequence of video frames captured continuously from a second point of capture” to be obvious (see Su: Para 30; Gu: Para 48; as camera would capture sequences of chunks including video frames associated with it).

Regarding Claim 21, Su discloses a system (see Fig. 2), comprising one or more memories storing instructions; and one or more processors that are coupled to the one or more memories and, when executing the instructions (e.g., see Para 77), are configured to perform the steps of generating multiple sets of encoded chunks for a source video sequence, wherein each set of encoded chunks corresponds to a different shot sequence included in the source video sequence (see Fig. 1; Para 15; Para 17; generate each shot sequence such as CH1.1, CH2.1, CH3.1, etc. included in the source video sequence); performing operations across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks to compute a first subset of data points (e.g., see Fig. 3; Para 38; such as derive the resolution and frame rate from the distribution bit rates); and including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on a different data rate requested by a client device, quality improvement, or a switching to a stream identified in the manifest file (e.g., see Para 19; Para 22-23; Para 28).
Su is silent about performing one or more convex hull operations across a first set of data points to compute a first subset of data points; computing a first parameter associated with a first data point included in the first subset of data points; performing a first comparison between the first parameter and a second parameter computed in association with a second set of encoded chunks included in the multiple sets of encoded chunks; and including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on the first comparison.
In an analogous art, Gu discloses performing one or more convex hull operations across a first set of data points associated with a first set of encoded chunks included in the multiple sets of encoded chunks to compute a first subset of data points that are optimized across at least two metrics (such as performing one or more convex hull operations across a first set of encoding parameters, such as resolution, frame rate, bit-rate, quantization step, etc.;  e.g., see Para 39) to compute a first subset of data points that are optimized across at least two metrics (see Fig. 3; such as compute a first subset of data points that are optimized across (Ri, Di)); computing a first parameter associated with a first data point included in the first subset of data points (see Fig. 3; Para 51-52; such as determine a distortion rate at (R2 D2)); performing a first comparison between the first parameter and a second parameter (such as compare a first distortion rate with a second distortion rate), and suggests including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on the first distortion rate having a greater magnitude than the second distortion rate; i.e., bigger distortion rate demonstrates that video distortion reduces faster when increasing the same encoding bit-rate, that is, demonstrates bigger video distortion improvement over the previous chunk (see Para 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Su to include performing one or more convex hull operations across a first set of data points to compute a first subset of data points; computing a first parameter associated with a first data point included in the first subset of data points; performing a first comparison between the first parameter and a second parameter computed in association with a second set of encoded chunks included in the multiple sets of encoded chunks; and including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on the first comparison, as taught by Gu to take advantage of known processing technique to accommodate more efficient computation for data processing to quickly identify parameters for video quality improvement.

Allowable Subject Matter
8.	Claims 5, 8, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
. 
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.

Conclusion
10.	Claims 1-4, 7, 9-14, 17 and 19-21 are rejected.
Claim 5-6, 8, 15-16 and 18 are objected.

Correspondence Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426